Name: Commission Regulation (EEC) No 2331/80 of 5 September 1980 concerning licences for the export of beef and veal to Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 9 . 80 Official Journal of the European Communities No L 235/5 COMMISSION REGULATION (EEC) No 2331/80 of 5 September 1980 concerning licences for the export of beef and veal to Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2 ), and in particular Article 15 (2) thereof, Whereas by virtue of Article 5 ( 1 ) of Commission Regulation (EEC) No 571 /78 of 21 March 1978 on the system of import and export licences for beef and veal (J), as last amended by Regulation (EEC) No 485/80 (4), it is obligatory in the case of exportation of products falling under subheading 02.01 A II of the Common Customs Tariff to export to the country of destination stated on the licence ; Whereas such licences are valid for 90 days from the date of issue ; Whereas it follows from the Act concerning the condi ­ tions of accession of the Hellenic Republic that export licences will , from 1 January 1981 , no longer be applicable in the case of trade between the Community in its present form, on the one hand, and Greece, on the other ; whereas it is necessary in consequence to limit to 31 December 1980 the validity of licences in which Greece is given as the obligatory country of destination ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Export licences for beef and veal which contain in Section 13 an endorsement making it obligatory to export to Greece shall not be valid beyond 31 December 1980. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 September 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 24. (2 ) OJ No L 329, 24. 12 . 1979, p. 15 . (&gt;) OJ No L 78, 22 . 3 . 1978 , p . 10 . (&lt;) OJ No L 56, 29 . 2 . 1980 , p . 21 .